United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOM & BORDER PROTECTION,
CALGARY INTERNATIONAL AIRPORT,
Calgary, AB, Canada, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0663
Issued: August 27, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
PATRICIA H. FITZGERALD, Alternate Judge

JURISDICTION
On February 1, 2019 appellant filed a timely appeal from an October 25, 2018 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective August 11, 2015; and (2) whether appellant has
met his burden of proof to establish continuing residuals or disability on or after August 11, 2015.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On March 14, 2002 appellant, then a 58-year-old immigration inspector, filed an
occupational disease claim (Form CA-2) alleging that he developed an emotional condition when
he was subjected to hostility, harassment, abuse and stress while in the performance of duty. He
noted that he first became aware of his emotional condition on June 8, 1998 and first attributed
this condition to factors of his federal employment on April 30, 2001. On August 3, 2002
appellant provided a list of 35 events which he felt caused or contributed to his emotional
condition. On November 6, 2002 OWCP accepted his claim for depression, anxiety, and stress.
It paid appellant wage-loss compensation on the periodic rolls effective December 29, 2002.
In notes dated December 14, 2005 through June 4, 2012, Dr. Bruce T. Smith, a Boardcertified psychiatrist, diagnosed anxiety and depression and found that appellant was totally
disabled from work. On February 26, 2013 Dr. Grant Belnap, a Board-certified psychiatrist,
examined appellant and opined that he continued to experience residuals and disability as a result
of his employment-related conditions of anxiety and depression.
On October 15, 2013 OWCP referred appellant, a statement of accepted facts (SOAF), and
a list of questions to Dr. Camille A. LaCroix, a Board-certified psychiatrist, for a second opinion
evaluation. The SOAF listed the accepted factors as working 70 hours a week and a December 24,
1998 assault.
In her December 3, 2013 report, Dr. LaCroix reviewed the SOAF and appellant’s medical
history. She administered diagnostic testing which indicated that appellant was depressed and
anxious. Dr. LaCroix diagnosed chronic adjustment disorder with mixed anxiety and depressed
mood as well as obsessive compulsive personality disorder (OCD), alcohol use disorder, and
opioid use disorder. She found however, that appellant did not currently have any psychiatric
disorder related to the accepted factors of employment. Dr. LaCroix further found that he did not
meet the criteria for post-traumatic stress disorder (PTSD) due to his work at the employment
establishment. She found that appellant was not currently experiencing a major depressive
disorder and that his current depressive symptoms were likely related to his OCD rather than
accepted work exposures. Dr. LaCroix found that appellant’s primary disabling diagnosis was
OCD which caused him to focus excessively on work, rules, and what others are doing. She
indicated that appellant’s OCD would make it impossible for him to return to work in a field that
required extensive rules, regulations, and interaction with the public. Dr. LaCroix also opined that
appellant would not likely do well working for the government. She completed a work capacity
evaluation (Form OWCP-5) and determined that appellant could not work due to his OCD, alcohol
use, and opioid use disorders.
On January 9, 2014, OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits based on Dr. LaCroix’s second opinion report. It afforded him 30 days to provide
a written response if he disagreed with the proposed termination.
In a February 13, 2014 report, Dr. William D. Stratford, Jr., a Board-certified psychiatrist
and appellant’s physician, described his review of medical records and examination of appellant.
He administrated a diagnostic test for PTSD and found that appellant met the requirements of that
diagnosis. Dr. Stratford also found generalized anxiety disorder and minimal alcohol abuse, based

2

on testing, but did not find significant opioid use. He diagnosed chronic PTSD due to appellant’s
employment history with the government, prolonged generalized anxiety disorder, recurrent major
depression, dysthymia, and OCD. Dr. Stratford found that appellant continued to be symptomatic
due to these diagnosed conditions and that appellant’s current symptoms were work related. He
further found that appellant was unable to work in any position due to his psychiatric issues.
On April 28, 2015 OWCP referred appellant for an impartial medical examination (IME)
with Dr. Michael Friedman, a Board-certified psychiatrist, to resolve the conflict of medical
opinion between Drs. LaCroix and Stratford regarding appellant’s continuing employment-related
disability and medical residuals.
In a June 11, 2015 report, Dr. Friedman reviewed appellant’s history of injury, medical
records, and the SOAF. He performed diagnostic testing and diagnosed adjustment disorder with
mixed anxiety and depression, preexisting the accepted employment events; panic disorder,
unrelated to employment events; OCD; and delusional disorder. In answers to questions posed by
OWCP, Dr. Friedman initially recognized the accepted conditions, however, he opined that
appellant’s ongoing psychiatric pathology far exceeded what would be expected based on his
history. He noted that appellant’s ongoing distress and anxiety were not work related, but rather
a chronic preexisting psychiatric disorder. In response to the issue of causal relationship and the
return to baseline, Dr. Friedman opined that appellant’s psychiatric condition was not precipitated
or aggravated by his employment as enumerated in the SOAF.
On June 16, 2015 OWCP issued a notice of proposed termination based on Dr. Friedman’s
report. It afforded appellant 30 days to respond in writing if he disagreed with the proposed
termination. In a letter dated July 14, 2015, appellant disagreed with the proposed termination and
requested additional time to formulate a response.
By decision dated July 29, 2015, OWCP terminated appellant’s wage-loss compensation
and medical benefits, effective July 30, 2015 based on the special weight accorded Dr. Friedman’s
report as the IME. By decision dated August 10, 2015, it reissued the July 29, 2015 termination
decision and amended the date of termination of appellant’s wage-loss compensation and medical
benefits to August 11, 2015 as the July 29, 2015 decision had not been sent to appellant’s then
counsel.
On August 9, 2016 appellant, through counsel, requested reconsideration of the August 10,
2015 termination decision. Counsel contended that the SOAF was deficient and that
Dr. Friedman’s report was not based on an accurate history of injury.
In notes dated April 20 and September 2, 2015, Dr. Karen L. McPeak, a psychiatrist,
examined appellant due to depression and irritability. She diagnosed depressive disorder and
anxiety disorder. Dr. McPeak noted that appellant attributed his condition to his work.
By decision dated November 7, 2016, OWCP denied modification of its August 10, 2015
decision.
On November 3, 2017 appellant requested reconsideration of the November 7, 2016
decision. He resubmitted factual information regarding his initial occupational disease claim.
Appellant also provided additional factual evidence. He contended that Dr. Stratford’s report was
3

entitled to the weight of the medical evidence and resubmitted his February 13, 2014 report. On
March 27, 2018 appellant argued that the SOAF was deficient, that there was no conflict of medical
opinion when OWCP referred the case to Dr. Friedman, such that he was improperly designated
as IME, and that the November 7, 2016 decision was improper. On April 8, 2018 he again
contended that the SOAF was insufficient and that OWCP wrongfully terminated his wage-loss
compensation and medical benefits.
By decision dated October 25, 2018, OWCP denied modification of its November 7, 2016
decision.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
modification or termination of an employee’s benefits.2 After it has determined that, an employee
has disability causally related to his or her federal employment, OWCP may not terminate
compensation without establishing that the disability has ceased or that it is no longer related to
the employment.3 Its burden of proof includes the necessity of furnishing rationalized medical
opinion evidence based on a proper factual and medical background.4
The right to medical benefits for an accepted condition is not limited to the period of
entitlement for disability.5 To terminate authorization for medical treatment, OWCP must
establish that appellant no longer has residuals of an employment-related condition, which would
require further medical treatment.6
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.7 When there are opposing reports of virtually
equal weight and rationale, the case must be referred to an impartial medical specialist, pursuant
to section 8123(a) of FECA, to resolve the conflict in the medical evidence.8

2

D.W., Docket No. 18-0123 (issued October 4, 2081); S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197
(2005); Paul L. Stewart, 54 ECAB 824 (2003).
3

A.G., Docket No. 19-0220 (issued August 1, 2019); I.J., 59 ECAB 408 (2008); Elsie L. Price, 54 ECAB
734 (2003).
4

G.H., Docket No. 18-0414 (issued November 14, 2018); Del K. Rykert, 40 ECAB 294, 295-96 (1988).

5

L.W., Docket No. 18-1372 (issued February 27, 2019); Furman G. Peake, 41 ECAB 361, 364 (1990).

6

R.P., Docket No. 18-0900 (issued February 5, 2019); Calvin S. Mays, 39 ECAB 993 (1988).

7

5 U.S.C. § 8123(a); L.T., Docket No. 18-0797 (issued March 14, 2019); Shirley L. Steib, 46 ECAB 309,
317 (1994).
8

D.W., supra note 2.

4

ANALYSIS -- ISSUE 1
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits, effective August 11, 2015.
OWCP accepted appellant’s claim for depression, anxiety, and stress on
November 6, 2002. Appellant’s attending physicians, Drs. Smith and Belnap, continued to support
his disability from work and need for medical condition due to the accepted conditions through
February 26, 2013. On October 15, 2013 OWCP referred appellant, a SOAF, and a series of
questions to Dr. LaCroix for a second opinion examination. In her December 3, 2013 report,
Dr. LaCroix diagnosed chronic adjustment disorder with mixed anxiety and depressed mood as
well as OCD, alcohol use disorder, and opioid use disorder. Dr. LaCroix found that appellant did
not currently have any psychiatric disorder related to the accepted factors of employment. She
further found that appellant’s current depressive symptoms were likely related to his OCD rather
than accepted work exposures.
On January 9, 2014 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits based on Dr. LaCroix’s report. In response, appellant provided a report dated
February 13, 2014 from Dr. Stratford opining that he continued to experience employment-related
disability and medical residuals due to his accepted emotional conditions. OWCP properly
identified a conflict of medical opinion between Drs. LaCroix and Stratford, and referred appellant
for an IME with Dr. Friedman. In his June 11, 2015 report, Dr. Friedman reviewed appellant’s
history of injury, medical records, and the SOAF. He performed diagnostic testing and diagnosed
adjustment disorder with mixed anxiety and depression, preexisting the accepted employment
events, panic disorder, unrelated to employment events, OCD, and delusional disorder. In answers
to questions posed by OWCP, Dr. Friedman initially recognized the accepted conditions, however,
that appellant’s ongoing psychiatric pathology far exceeded what would be expected based on his
history. He opined that appellant’s ongoing distress and anxiety were not work related, but rather
a chronic preexisting psychiatric disorder. In response to the issue of causal relationship and the
return to baseline, Dr. Friedman opined that appellant’s psychiatric conditions were not
precipitated or aggravated by his employment as enumerated in the SOAF.
The Board finds that Dr. Friedman’s report was inconsistent with the SOAF. OWCP
accepted that appellant’s diagnosed depression and anxiety were work related.9 It is well
established that a physician’s opinion must be based on a complete and accurate factual and
medical background. When OWCP has accepted an employment condition as occurring in the
performance of duty, the physician must base his opinion on these accepted conditions.10
As noted, in his June 11, 2015 report, Dr. Friedman responded to questions posed by
OWCP where he indicated that appellant’s accepted conditions of depression and anxiety were
not work related but a chronic preexisting psychiatric disorder which were not precipitated or
aggravated by his employment.

9

D.W., supra note 2; Willa M. Frazier, 55 ECAB 379 (2004).

10

Id.; V.C., Docket No. 14-1912 (issued September 22, 2015).

5

Medical opinions based on an incomplete or inaccurate history are of diminished probative
value. When OWCP has accepted an employment condition as occurring in the performance of
duty, the physician must base his opinion on the accepted facts.12
11

In Paul King,13 the Board found that the report of an impartial medical examiner who
disregarded a critical element of the SOAF was of diminished probative value. In King, the
impartial medical examiner also disagreed with the medical basis for acceptance of a condition.
The Board found that this defective report was insufficient to resolve an existing conflict of
medical opinion evidence.14
Dr. Friedman likewise disregarded the SOAF15 and, as in King, did not rely on the SOAF
regarding the accepted conditions. The Board therefore finds his report to be of diminished
probative value. The Board further notes that it is the function of a medical expert to give an
opinion only on medical questions, not to find facts.16
The Board therefore finds that Dr. Friedman’s opinion is of limited value on the relevant
issue in this case, and that OWCP improperly relied on his opinion to terminate appellant’s wageloss compensation and medical benefits for the accepted emotional conditions of depression and
anxiety.
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation and medical benefits effective August 11, 2015.17

11

Supra note 9; L.G., Docket No. 09-1692 (issued August 11, 2010).

12

Supra note 9; J.H., Docket No. 16-0590 (issued September 12, 2016).

13

4 ECAB 356 (2003).

14

Id.

15

The Board notes that the SOAF relied upon by the IME was from 2013 and is now stale and should therefore be
updated.
16

D.W., supra note 4; Roberta L. Kaaumoana, 54 ECAB 150 (2002).

17

Due to the disposition of Issue 1, Issue 2 is moot.

6

ORDER
IT IS HEREBY ORDERED THAT the October 25, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 27, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

7

